       Case 3:15-cv-00675-JBA Document 1565 Filed 06/05/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                      Plaintiff,         )
                                         )
v.                                       )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                      Relief Defendants. ) JUNE 5, 2020
________________________________________ )

    RELIEF DEFENDANTS’ RESPONSE IN OPPOSITION TO THE RECEIVER’S
              FIFTH APPLICATION FOR FEES AND EXPENSES

      The Relief Defendants join the Defendant’s Response in Opposition (ECF

No. 1563) to the Receiver’s Fifth Application for Fees and Expenses (ECF No. 1555) to

the extent that it does not conflict with the Relief Defendants’ currently pending motions

before the Court.

                                            Respectfully Submitted,


                                            By: /s/ Paul E. Knag
                                               Paul E. Knag – ct04194
                                               pknag@murthalaw.com
                                            Murtha Cullina LLP
                                            177 Broad Street, 16th Floor
                                            Stamford, Connecticut 06901
                                            Telephone: 203.653.5400
                                            Facsimile: 203.653.5444

                                            Attorneys for Relief Defendants
                                            I-Cubed Domain, LLC, Shalini Ahmed,
                                            Shalini Ahmed 2014 Grantor Retained
                                            Annuity Trust, Diya Holdings, LLC, Diya
                                            Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3
       Case 3:15-cv-00675-JBA Document 1565 Filed 06/05/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 5th day of June, 2020, a copy of the foregoing

RELIEF DEFENDANTS’ RESPONSE IN OPPOSITION TO THE RECEIVER’S

FIFTH APPLICATION FOR FEES AND EXPENSES will be sent by e-mail to all parties

by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.

                                            /s/ Paul E. Knag
                                              Paul E. Knag – ct04194




                                            2
